DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 21 September 2022 is acknowledged. Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “greenish yellow food coloring” in claim 1 is a relative term which renders the claim indefinite. The term “greenish yellow food coloring” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not be able to determine how green or yellow the food coloring should be, or what the acceptable range of colors is for the artificial diet.  For the purposes of examination, any green or yellow food coloring will be read as satisfying the claim limitation.
The term “semisolid” in claim 1 is a relative term which renders the claim indefinite. The term “semisolid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would be unable to determine how solid or liquid a substance needs to be in order to be considered “semisolid”.  For the purpose of examination semisolid pellet feed will be interpreted as any non-liquid feed.
Claim 1 requires the semisolid pellet feed be sieved with a 100-mesh sieve.  It is unclear which portion of the sieved food is desired for the composition, the particles that pass through the sieve or the particles that are retained by the sieve.  For the purpose of examination, it will be interpreted as collecting the particles that are retained in the sieve as indicated in the specification [0027].
Claim 2 is rejected here because it depends from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN104799100A Semisolid artificial feed for natural enemy insect Orius strigicollis and preparation method of semisolid artificial feed 2015) in view of Ge (CN109329608A Artificial feed for Cyrtorhinus lividipennis and preparation method and applications thereof 2019), Kuwata (US 2016/0206562 A1 Method for Producing Microparticles) and Fluker Farms (https://web.archive.org/web/20170711175753/https://flukerfarms.com/orange-cube-cricket-diet/ 2017) as evidenced by Perkin Elmer (https://resources.perkinelmer.com/lab-solutions/resources/docs/app_analysis-of-sugars-in-honey-012101_01.pdf) and Jung (Taxonomic review of the genus Orius (Heteroptera: Anthocoridae) in the Korean Peninsula, Journal of Asia-Pacific Entomology, Volume 14, Issue 1, 2011, Pages 64-74, ISSN 1226-8615, https://doi.org/10.1016/j.aspen.2010.11.014.)
For Chinese documents, page numbers refer to the page position in the entire document, not just the English translation.
Regarding claims 1-2, Wei teaches a semisolid artificial feed for insect Orius strigicollis (abstract, page 1). The artificial feed contains beer yeast powder, potassium sorbate (abstract), water (page 8, claim 7) and egg yolk and maggot, which provide amino acids (page 10, paragraph 2).  Wei further teaches the artificial feed contains honey (abstract, page 1) and Perkin Elmer discloses that honey contains glucose (Perkin Elmer page 4, table 2). 
Wei does not disclose where the semisolid feed is sieved with a 100 mesh sieve.  Wei also does not disclose the feed ingredients: vitamin complex, folic acid, biotin, sodium chloride, sodium alginate, calcium lactate or greenish yellow food coloring.  Wei is also silent on the specific amino acids alanine, arginine, glutamine, glycine, histidine, isoleucine, leucine, lysine, phenylalanine, proline, serine, threonine, tryptophan, valine and asparagine being included in the artificial feed.
Ge, also in the field of artificial diets for rearing insects for predation of pest eggs on crops, discloses an artificial feed for the insect Cyrtorinus lividipennis reuter (alternately referred to in the English translation as black shouldered green spotted scorpion).  Ge discloses the insect feed includes a vitamin complex, that includes folic acid and biotin (abstract, page 1).  Ge further discloses the insect feed includes the following amino acids: alanine, arginine, glutamine, glycine, histidine, isoleucine, leucine, lysine, phenylalanine, proline, serine, threonine, tryptophan, valine and asparagine (abstract, page 1).  Ge discloses that the advantages of this artificial feed are high egg production of the insects, long life and the feed is cheap and easy to synthesize (page 22, lines 4-6).
 Kuwata, in the field of producing microparticles for feedstuff for insects [0130], discloses microparticles with an average size less than 100 µm and a method for producing thereof (abstract).  Kuwata further discloses calcium lactate [0090] and sodium alginate [0101] as matrix forming components for the microparticles and sodium chloride as a tonicity agent [0118], which can affect how bioactive molecules are absorbed by cells.  Fluker Farms, in the field of insect feed, discloses an insect feed with water, soya protein (an amino acid source), yeast, potassium sorbate and  the use of yellow #6 food color (page 2, ingredients).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the semisolid artificial feed for the insect Orius strigicollis of Wei with the additional insect feed ingredients of Ge, Kuwata, and Fluker Farms in order to obtain a product that is cheap and easy to synthesize, results in high egg production and long life of the insect, improves that absorption of bioactive molecules and provides a pleasing color.
Regarding the claim limitation “sieved with a 100 mesh sieve”, is a product by process claim limitations, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (MPEP 2113 I). Regardless, Jung discloses that adult male Orius strigicollis insects have heads that are approximately 0.268 mm by 0.373 mm (Table 1).  It would have been obvious to one having ordinary skill in the art to have selected for feed particle sizes significantly smaller than the head of the insect consuming the feed using a known method in the art, such as using a 100 mesh sieve to select particles smaller than 0.149 mm.  
The prior art references do not teach the specific proportions of the amino acids listed in claims 1 and 2, however when the quantities of individual amino acids of the instant claims are converted from percent by weight of the compound amino acid (CAA) to percent weight of the whole composition (WC) it is possible to compare them to the values disclosed by Ge in the prior art, see Table 1 and Table 2 below.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 1-2, in Table 1 and Table 2 it can be seen that the ranges disclosed by Ge in the prior art overlap with the instantly claimed ranges for the amino acids histidine, isoleucine, lysine, phenylalanine, tryptophan and asparagine.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 I.  
The ranges disclosed by Ge for the amino acids alanine, arginine, glutamine, glycine, leucine, serine, threonine, and valine do not overlap with the quantities of the instant claims 1 and 2, however the ranges are separated by very small quantities: at a minimum of 0.05 wt% between ranges for alanine and glutamine in claim 1 and a maximum of 0.38 wt% for valine in claim 2. Ge does not disclose a quantity for proline in the composition.  
The prior art references do not teach the specific proportions of the components listed in claim 1. The proportions of those components are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of amino acids, water, vitamins, sweetener and flavor enhancers, colorant, preservatives and matrix components depending, respectively, on the level of protein, dilution, nutritional supplementation, intensity of sweetness and flavor, color, preservation and stiffness of the semisolid desired for the final mixture. As such, the proportions of the components recited in claim 1 and 2 are merely obvious variants of the prior art. 
In summary, applicant claims a formula for making a nutritional composition that uses common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. It is long and commonly known that the object of people skilled in cooking (e.g. cooks, chefs, bakers, food scientists) is to use or eliminate common ingredients to formulate food that is palatable/nutritional. Such an act, the formulation or creation of a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good/nutritional, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered a point of fact situation of this specific instant case.
At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tan (CN 101940268 A Microcapsule type artificial feed suitable for Orius sauteri) teaches a microcapsule feed for improving the quality of feed for Orius sauteri. Vadis (US 2009/0285937 A1 Combination water and food insect supplement) teaches an insect food supplement of a gelled water pellet.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791